 1   Scott E. Brady, Esq. (IN #30534-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: sbrady@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
11
     Counsel for Defendant Trans Union, LLC
12   (Designated for Service)
13                              UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16    ERIKA COVARRUBIAS,                                      )   CASE NO. 2:19-cv-00549-MCE-
                Plaintiff,                                    )   AC
17                                                            )
             vs.                                              )
18                                                            )   STIPULATION AND ORDER OF
      TRANSUNION, LLC; EXPERIAN                               )   DISMISSAL WITH PREJUDICE
19    INFORMATION SOLUTIONS, INC.;                            )   AS TO DEFENDANT TRANS
      EQUIFAX INFORMATION SERVICES, LLC;                      )   UNION, LLC ONLY
20    FREEDOM MORTGAGE CORPORATION;                           )
      FLAGSTAR BANK, FSB; and BANK OF                         )
21    AMERICA, N.A.;                                          )
                 Defendants.                                  )
22                                                            )
23
            Plaintiff Erika Covarrubias, by counsel, and Defendant Trans Union, LLC (“Trans
24
     Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
25
     compromised and settled, and that Plaintiff’s cause against Trans Union only should be dismissed,
26
27   with prejudice, with each party to bear its own costs and attorneys’ fees.

28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-cv-00549-MCE-AC
                                            Page 1 of 3
 1                                           Respectfully submitted,
 2
 3   Date: September 12, 2019                /s/ Joseph B. Angelo (as authorized on 9/12/19)
                                             Joseph B. Angelo, Esq.
 4                                           Scott M. Johnson, Esq.
 5                                           Gale, Angelo, Johnson, & Pruett, P.C.
                                             1430 Blue Oaks Boulevard, Suite 250
 6                                           Roseville, CA 95747
                                             Telephone: (916) 290-7778
 7                                           Fax: (916) 721-2767
 8                                           E-Mail: jangelo@gajplaw.com
                                                      sjohnson@gajplaw.com
 9
                                             Counsel for Plaintiff Erika Covarrubias
10
11
     Date: September 12, 2019                /s/ Scott E. Brady
12                                           Scott E. Brady, Esq. (IN #30534-49)
                                               (admitted Pro Hac Vice)
13
                                             Schuckit & Associates, P.C.
14                                           4545 Northwestern Drive
                                             Zionsville, IN 46077
15                                           Telephone: 317-363-2400
                                             Fax: 317-363-2257
16
                                             E-Mail: sbrady@schuckitlaw.com
17
                                             Lead Counsel for Defendant Trans Union, LLC
18
19                                           Eileen T. Booth, Esq. (CSB #182974)
                                             Jacobsen & McElroy PC
20                                           2401 American River Drive, Suite 100
                                             Sacramento, CA 95825
21                                           Telephone: 916-971-4100
                                             Fax: 916-971-4150
22                                           E-Mail: ebooth@jacobsenmcelroy.com

23                                           Local Counsel for Defendant Trans Union, LLC

24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-cv-00549-MCE-AC
                                            Page 2 of 3
 1                                            ORDER
 2
 3          In accordance with the foregoing stipulation, and good cause appearing, all claims of
 4   Plaintiff Erika Covarrubias against Defendant Trans Union, LLC, only, are hereby dismissed,
 5   with prejudice. Plaintiff Erika Covarrubias and Defendant Trans Union, LLC shall each bear
 6   their own costs and attorneys’ fees.
 7          IT IS SO ORDERED.
 8
 9   Dated: September 15, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:19-cv-00549-MCE-AC
                                            Page 3 of 3
